In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-256V
                                          (Not to be published)

*****************************
                            *
RENE DUMAS,                 *                                             Filed: February 24, 2015
                            *
                Petitioner, *
                            *                                             Decision by Stipulation; Damages;
          v.                *                                             Tetanus-Diphtheria-Acellular
                            *                                             Pertussis (“Tdap”) Vaccine;
SECRETARY OF HEALTH AND     *                                             Lymphangitis; Cellulitis
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Danielle Strait, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Claudia Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On April 1, 2014, Renè Dumas filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 Petitioner alleges that receiving the Tetanus-Diphtheria-
acellular Pertussis (“Tdap”) immunization on November 26, 2012, caused her alleged
lymphangitis and cellulitis.

         Respondent denies that the Tdap vaccine caused Petitioner’s alleged lymphangitis,
cellulitis, any other injury, or her current disability. Nonetheless both parties, while maintaining


1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006)) [hereinafter
“Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
their above-stated positions, agreed in a stipulation (filed February 24, 2015) that the issues before
them can be settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

                  A lump sum of $15,000.00 in the form of a check payable to Petitioner.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2